Dismissing appeal.
By clause 7 of the will of Eliza L. Webb, who died on November 8, 1917, a house and lot situated on Main street in Hawesville, Ky., was devised to the M.E. Church, South, at Hawesville, to be used as a parsonage *Page 259 
for the church. The church then owned and now owns a parsonage situated on a lot adjoining the lot of ground upon which the church building stands, and which the church has owned and used as a parsonage for more than 30 years. The lot devised to the church by Mrs. Webb is situated about 200 yards from the church building. The church, of course, can utilize only one parsonage. The parsonage near the church had fallen into disrepair, and the officers and members of the church, being of the opinion that the old parsonage was more suitable and convenient for use as a home for the minister, decided to sell the lot devised to the church by Mrs. Webb and use the proceeds to repair the building already in use as a parsonage.
The officers of the church filed an ex parte petition in equity, setting forth the reasons why a sale of the property would be proper and equitable, and asking that a sale be adjudged and that the proceeds be reinvested in enlarging, improving and repairing the old parsonage, which adjoins the church building. A sale of the property was decreed. T.F. Sawyer became the purchaser, and, being doubtful as to the legal right of the officers to maintain this action, and as to the correctness of the court's judgment, he filed exceptions to the report of sale, which were overruled.
The church trustees, who were the petitioners below, have filed a transcript of the record in this court. In the statement of appeal we find the following: "The names of the parties to this appeal are as stated in the caption. It is an ex parte proceeding and no one appears in the records as defendants." The names of the parties to the appeal as they appear in the caption are: "Ed N. Lamar, W.H. Williams, and C.B. Goering, Trustees of Parsonages and Church Building of the M.E. Church, South, of Hawesville, Kentucky." This is not an attempt to file a copy of the record under section 741 of the Civil Code, which allows the appellee to file a copy of the record in order to hasten the trial of the appeal, when an appeal has been prayed or taken by the losing litigant. The purchaser, T.F. Sawyer, is not made a party to the appeal, but the successful litigants have attempted to bring the record here as appellants. All of the parties to the appeal received by the judgment of the circuit court the relief which they sought. A successful litigant cannot appeal from a judgment in his favor. Maddox v. Giltner, 226 Ky. 578, *Page 260 11 S.W.2d 426; Malloy v. Barkley, 219 Ky. 671, 294 S.W. 168; Gentry v. Gentry, 217 Ky. 806, 290 S.W. 665; Sparks v. Sparks, 190 Ky. 427,  227 S.W. 571; Light v. Miller, 187 Ky. 57, 218 S.W. 307.
On the authority of these cases, the appeal must be, and it is, dismissed.